                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

GARY W. MORRISON                                                           PLAINTIFF

v.                        CASE NO. 3:19-CV-00205 BSM

MC EXPRESS LEASING, INC., et al.                                        DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 6th day of March 2020.


                                                 UNITED STATES DISTRICT JUDGE
